 
CANCELLATION AGREEMENT
 
This Agreement (this “Agreement”) is made as of the 2nd day of September, 2011
by and among SRKP 5, Inc., a Delaware corporation having its offices at 4737
North Ocean Drive, Suite 207, Lauderdale by the Sea, FL 33308 (the “Company”)
and the individuals set forth on Schedule I hereto (the “Sellers”).


WITNESSETH:
 
WHEREAS, the Company entered into a Merger Agreement dated as of the date of
this Agreement (the “Merger Agreement”),, by and among, the Company, SRKP 5
Acquisition Corp. (“MergerCo”), a wholly owned subsidiary of the Company and
Protea Biosciences, Inc. (“Protea”), pursuant to which MergerCo shall merge with
and into Protea, and Protea, as the surviving entity shall become the wholly
owned subsidiary of the Company (the “Merger”); and
 
WHEREAS, pursuant to the terms of the Merger Agreement, simultaneous with, and
as a condition to the closing (the “Closing”) of the transactions contemplated
by the Merger Agreement, for an aggregate purchase price equal to $40,000 (the
“Purchase Price”), the Company has agreed to cancel (1) an aggregate of
3,857,150 shares of common stock, par value $0.0001 per share (the “Common
Stock”) of the Company and (2) warrants to purchase 3,857,150 shares of Common
Stock (the “Warrants”, collectively with the Shares, the “Securities”) owned by
the Sellers as set forth on Schedule I hereto; and
 
WHEREAS, upon delivery of the Purchase Price to the Sellers, the Securities
shall be immediately cancelled.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF THE SHARES


1.1.   Cancellation of the Shares and Warrants.  Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, the Sellers
agree to cancel the Securities for the Purchase Price to be allocated to the
Sellers, as set forth on Schedule I attached hereto.
 
1.2.   Closing.  At the Closing, the Sellers agree to execute any and all
documents, including but not limited to, stock powers for the stock certificates
representing the Shares, as the Company reasonably determines necessary to
effect the cancellation of the Securities pursuant to the terms of this
Agreement and the Company agrees to deliver the Purchase Price to the Sellers to
be allocated to each Seller as set forth on Schedule I hereto.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Sellers, individually and solely as to himself or itself, hereby makes the
following representations and warranties to and covenants with the Company,
which shall be true and correct through the date of the Closing as if made on
that date:
  
 
 

--------------------------------------------------------------------------------

 
2.1.   Each Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out Seller’s obligations hereunder. No consent, approval or agreement
of any individual or entity is required to be obtained by the Sellers in
connection with the execution and performance by the Sellers of this Agreement
or the execution and performance by the Sellers of any agreements, instruments
or other obligations entered into in connection with this Agreement.
 
2.2.   Each Seller owns the Securities free and clear of any and all liens,
claims, encumbrances, preemptive rights, right of first refusal and adverse
interests of any kind. Seller is a party to any agreement or understanding
pursuant to which the Securities are to be transferred.
 
2.3.   Each Seller acknowledge that immediately prior to the cancellation
contemplated hereby the Company may issue and sell shares of Common Stock to
certain purchasers at a per share purchase price that may be lower or higher
than the Purchase Price paid for the Shares.
 
2.4.   Each Seller is an accredited investor as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933.


2.5.  Each Seller has had had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the cancellation of the Securities and the business, financial
condition and results of operations of the Company and all such questions have
been answered to the full satisfaction of the Seller.


ARTICLE III
TERMINATION


3.1.   Termination by Mutual Agreement.  This Agreement may be terminated at any
time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by each of the parties hereto.
 
ARTICLE IV
MISCELLANEOUS


4.1.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
- 2 -

--------------------------------------------------------------------------------

 
4.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
4.3.   Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
4.3.  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 

 
If to the Company:
SRKP 5, Inc.
   
c/o 4737 North Ocean Drive
   
Suite 207
   
Lauderdale by the Sea, FL 33308
   
Phone: (310) 203-2902
       
If to Sellers:
to the address set forth on Schedule I.



Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
4.4.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.
 
4.5.   Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
4.6.   Parties to Pay Own Expenses.  Each of the parties to this Agreement shall
be responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
4.7.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.
 
4.8.   Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
4.9.   Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
4.10.   No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
4.11.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.


[Remainder of this page intentionally left blank.]
 
 
- 4 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



   
SRKP 5, INC.
         
By:
/s/ Richard Rappaport
     
Richard Rappaport, President
         
SELLERS
         
WESTPARK CAPITAL FINANCIAL SERVICES LLC
       
By:
/s/ Richard Rappaport
   
Richard Rappaport, Manager
         
/s/ Anthony Pintsopoulos
   
Anthony Pintsopoulos
         
/s/ Richard Rappaport
   
Richard Rappaport
         
/s/ Glenn Krinsky
   
Glenn Krinsky
         
/s/ Debbie Schwartzberg
   
Debbie Schwartzberg
         
/s/ Charles Frisco
   
Charles Frisco
         
THE JULIE SCHWARTZBERG TRUST
         
/s/ Debbie Schwartzberg
   
Debbie Schwartzberg, Trustee
         
THE DAVID N. STERLING TRUST
         
/s/ Debbie Schwartzberg
   
Debbie Schwartzberg, Trustee



 
- 5 -

--------------------------------------------------------------------------------

 
  
SCHEDULE I
 
Seller
 
No. of Shares
   
No. of
Warrants
   
Purchase Price
 
WestPark Capital Financial Services LLC
1900 Avenue of the Stars
Suite 310
Los Angeles, CA 90067
    1,157,150       1,157,150     $ 12,000                            
Anthony Pintsopoulos
4737 North Ocean Drive.
Suite 207
Fort Lauderdale, FL 33308
    243,000       243,000     $ 2,520                            
Richard Rappaport
1900 Avenue of the Stars
Suite 310
Los Angeles, CA 90067
    1,039,500       1,039,500     $ 10,800                            
Glenn Krinsky
1900 Avenue of the Stars
Suite 310
Los Angeles, CA 90067
    135,000       135,000     $ 1,400                            
Debbie Schwartzberg
785 Fifth Avenue
Apt. 10C
New York, NY 10022
    839,500       839,500     $ 8,680                            
Charles Frisco
117 Belmont Avenue
Long Beach, CA
    243,000       243,000     $ 2,520                            
The Julie Schwartzberg Trust
269 S Beverly Drive #1315
Beverly Hills, CA 90212
    100,000       100,000     $ 1,040                            
The David N. Sterling Trust
785 Fifth Avenue
Apt. 10C
New York, NY 10022
    100,000       100,000     $ 1,040  

 
 
- 6 -

--------------------------------------------------------------------------------

 
 